Citation Nr: 1503315	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to August 1966.  He had service in the Republic of Vietnam from August 1963 to September 1964, and from November 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Agency of Original Jurisdiction (AOJ) granted the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in a July 2012 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his September 2010 claim that he has experienced bilateral hearing loss and tinnitus since May 1963.  In a November 2011 statement, the Veteran asserted that his hearing loss and tinnitus are attributable to his exposure to noise from gunfire in Vietnam.  At his March 2010 VA examination, the Veteran specified that he was exposed to noise from large and small weapons, including a 105 millimeter (mm) cannon, and from airplanes and helicopters, including C-130s and Caribou (C-7).  He specified one event in which a 105 mm cannon went off close to his head and left ear, causing him to lose hearing for two to three days.  The Veteran further stated that sounds have been "dull" since Vietnam, and more so in the past two to three years.  He also reported that his tinnitus had its onset in Vietnam.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The March 2010 VA examination demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Additionally, the VA examiner found that "the exit [from service in 1966] hearing test showed...that 3000 and 6000 Hz were not tested.  As 3000 and 6000 Hz tend to be thresholds that show hearing loss due to noise, it would have been important for those frequencies to have been tested....The Veteran's current hearing loss is of a notched configuration which is consistent with noise exposure worse on the left side.  However, the slim possibility exists that another etiology has resulted in the Veteran's current hearing loss."

Although the March 2010 VA examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus are related to service, the reasoning within his opinion is essentially positive in nature.  Specifically, the Board finds that the examiner's characterization of the evidence as showing only a "slim possibility" that the Veteran's hearing loss has "another etiology" besides his in-service left-sided noise exposure is tantamount to it being more likely than not that the etiology of his hearing loss is that noise exposure.

Further, when combined with the Veteran's competent and credible testimony of ongoing hearing loss and tinnitus symptoms since the 1963 acoustic trauma, the rationale within the March 2010 VA examiner's report constitutes a sufficient basis to support the Veteran's claims.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran competently asserts in his September 2010 claim that he has experienced headaches since May 1963.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Further, VA treatment records dated October 2009, March 2010, August 2010, September 2010, November 2010, January 2011, April 2011, May 2011, June 2011, July 2011, October 2011, December 2011, February 2012, March 2012, and April 2012 show that the Veteran has been prescribed medication for migraine headaches.  In the October 2011 VA treatment record, the physician noted that the Veteran was warned about possible negative interaction between his headache medication and his medication for his service-connected PTSD.

As the record contains competent evidence that the claimant has a current disability, indicates that the disability or symptoms may be associated with his service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim, a VA examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Mountain Home, Tennessee, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his migraine headache disorder that are not already of record, including those from the VAMC in Mountain Home, Tennessee.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of headaches.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any headache disorder found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's headache disorder is related to or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's headaches were caused by his service-connected PTSD or the medication taken for that disability.

The examiner should state whether it is at least as likely as not that the Veteran's headaches were aggravated beyond the natural progress of the disease by his service-connected PTSD or the medication taken for that disability.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent lay statements.  The examiner should specifically consider the October 2011 VA treatment record, wherein the physician noted that the Veteran was warned about possible negative interaction between his headache medication and his PTSD medication, and the Veteran reported worsening.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


